Mr. Justice Breese delivered the opinion of the Court: The evidence shows that the contract these parties entered into, to pay whatever amount might be required to defray all expenses of hiring or procuring substitutes for each and every person party to the contract who might or should be drafted for military service, under the then pending call for three hundred thousand men, was fully performed by appellees, and there was a failure to perform on the part of appellant. It is proved that Carey was drafted, reported himself at the proper time and place, and secured and paid seven hundred and fifty dollars for a substitute, who was received as such. This, under the authority of Wilson v. McClure, 50 Ill. 366, could be established by parol evidence. There is nothing in such a contract against public policy. The Michigan case cited (O’Hara v. Carpenter, 23 Mich. 410,) differs from this, in this particular : there, the parties seemed to have contracted to free themselves from the draft, by a mode other than by procuring a substitute; here, there is nothing of this nature discoverable in the contract. The judgment must be affirmed. Judgment affirmed.